Citation Nr: 1607150	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from December 1966 to September 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the RO in Oakland, California.

In April 2012, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.

2.  For the entire period on appeal, the Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 percent for PTSD have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a total rating based on individual unemployability due to service-connected disabilities have not been met for any period. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Schedular Rating for PTSD

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the VA Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. §§ 4.125, 4.130.  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

This appeal arises from a claim of entitlement to service connection for PTSD received at the RO on March 5, 2007.  In an August 2007 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 10 percent under Diagnostic Code 9411, effective March 5, 2007.  During the course of the appeal, in a May 2008 rating decision, the RO increased the rating for PTSD to 30 percent, and made the increase effective from March 5, 2007.  In a March 2010 rating decision, the rating was increased to 50 percent, also effective March 5, 2007.  

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: a 50 percent rating is warranted, and is current in effect, for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

After a review of all of the evidence, the Board finds that a rating above 50 percent is not warranted for PTSD for any period on appeal.  Specifically regarding the criteria for a 70 percent rating, the evidence does not establish deficiencies in most areas, such as school, work, family relations, judgment, thinking and mood due to the service-connected PTSD.  

In so finding, the Board notes that the evidence does not substantiate symptomatology of the type and degree contemplated as "obsessional rituals which interfere with routine activities."  No such obsessional rituals have been described.  The report of VA examination in March 2009 reveals a specific finding that there has been no obsessive or ritualistic behavior.

The Board finds that the evidence does not substantiate symptomatology of the type and degree contemplated as "speech intermittently illogical, obscure, or irrelevant."  A December 20, 2006, Psychiatric Consultation reveals speech of normal rate and rhythm (VBMS record 03/20/2007).  The report of VA examination in May 2007 reveals that speech was clear and understandable.  The report of VA examination in March 2009 reveals that speech was mildly pressured, but with no irrelevant, illogical, or obscure speech patterns and no impairment of communication.  The report of VA examination in February 2015 reveals the Veteran's speech was articulate and productive. 
 
VA outpatient treatment records have also been reviewed.  With the exception of a November 28, 2014, finding that his speech was slow (VBMS record 02/11/2015) VA Mental Health outpatient notes consistently show the Veteran's speech to be of normal rate and rhythm.  See reports dated January 18, 2007, February 8, 2007, March 8, 2007, April 5, 2007, May 3, 2007, July 10, 2007, August 2, 2007, August 29, 2007, September 4, 2007, September 12, 2007, September 18, 2007, September 25, 2007, October 2, 2007, October 16, 2007, February 5, 2008, February 12, 2008, February 19, 2008, February 26, 2008, March 11, 2008, April 8, 2008, April 22, 2008, April 29, 2008, May 6, 2008, May 20, 2008, May 27, 2008, June 17, 2008, and June 23, 2008 (VBMS record 08/21/2008); May 11, 2010, June 2, 2010, July 26, 2010, October 19, 2010, June 20, 2012, October 11, 2012, October 18, 2012, October 25, 2012, November 8, 2012, November 19, 2012, November 29, 2012 (VBMS record 02/11/2015); December 27, 2012, January 17, 2013, February 7, 2013, February 11, 2013, March 5, 2013, March 12, 2013, March 19, 2013, March 26, 2013, April 3, 2013, April 9, 2013, April 16, 2013, April 30, 2013, May 8, 2013, May 14, 2013, and May 21, 2013 (VBMS record 09/06/2014); October 8, 2014, October 31, 2014, November 28, 2014, December 10, 2014, December 19, 2014, and December 30, 2014 (VBMS record 02/11/2015).  

The Board finds that the evidence does not substantiate symptomatology of the type and degree contemplated as "near-continuous panic or depression affecting the ability to function independently, appropriately and effectively."  There are no descriptions of panic attacks in any of the medical reports.  The report of VA examination in March 2009 reveals a specific finding of no panic attacks.  

Regarding depression, the report of VA examination in March 2009 reveals that the Veteran's depression had worsened since his retirement two years prior.  He reported feelings of not wanting to go on, and that life is not worth living.  The Veteran reported that he was unable to enjoy-anything.  However, the examiner assessed his depression as moderate.  Regarding the ability to function independently, appropriately, and effectively, the examiner noted no inappropriate behavior and found that there were no problems with activities of daily living.  

The report of VA examination in February 2015 reveals the Veteran's account that, when he is in a depressed state, he loses interest in his usual activities like working out.  He likes to fish and golf but doesn't care to when he gets depressed.  He loses interest and just stays home and watches T.V. 
 
VA Mental Health outpatient treatment reports have generally noted that the Veteran's mood was depressed, sad, or dysphoric.  See December 20, 2006, Psychiatric Consultation (VBMS record 03/20/2007); reports dated July 10, 2007, January 18, 2007, April 5, 2007, May 3, 2007, and August 2, 2007 (VBMS record 08/21/2008); March 29, 2010, and April 8, 2010 (VBMS record 04/30/2010); May 11, 2010, June 2, 2010, July 26, 2010, October 19, 2010, June 20, 2012, October 11, 2012, October 18, 2012, October 25, 2012, November 8, 2012, November 19, 2012, November 29, 2012, October 8, 2014, November 28, 2014, December 10, 2014, December 19, 2014, and December 30, 2014 (VBMS record 02/11/2015); October 8, 2014, and October 31, 2014 (VBMS record 04/23/2015).  

At times, the Veteran's mood has been described as lethargic, tired, or fatigued.  See reports dated December 27, 2012, January 17, 2013, February 7, 2013, February 11, 2013, March 5, 2013, March 12, 2013, March 19, 2013, March 26, 2013, April 3, 2013, April 9, 2013, April 16, 2013, April 30, 2013, May 8, 2013, May 14, 2013, and May 21, 2013 (VBMS record 09/06/2014).  

However, his mood has also been described as euthymic.  See reports dated January 18, 2007, February 8, 2007, March 8, 2007, August 29, 2007, September 4, 2007, September 12, 2007, September 18, 2007, September 25, 2007, October 2, 2007, October 16, 2007, February 5, 2008, February 12, 2008, February 19, 2008, February 26, 2008, March 11, 2008, April 8, 2008, April 22, 2008, April 29, 2008, May 6, 2008, May 20, 2008, May 27, 2008, June 17, 2008, and June 23, 2008 (VBMS record 08/21/2008); April 27, 2010 (VBMS record 04/30/2010); July 26, 2010 and October 19, 2010 (VBMS record 02/11/2015); January 5, 2015, January 12, 2015, January 22, 2015, January 29, 2015, February 5, 2015, February 12, 2015, February 20, 2015, February 26, 2015, March 5, 2015, March 19, 2015, April 2, 2015, and April 9, 2015 (VBMS records 02/11/2015, 04/23/2015).

In sum, while the evidence does establish periods of depression, the Board finds that these periods are intermittent rather than constant, and that, despite these periods, the Veteran retains the ability to function independently, appropriately, and effectively.  

The Board finds that the evidence does not substantiate symptomatology of the type and degree contemplated as "impaired impulse control (such as unprovoked irritability with periods of violence)."  A December 20, 2006, Psychiatric Consultation reveals the Veteran's description of irritability.  He stated that he was being "such a jerk" with his wife (VBMS record 03/20/2007).  The report of VA examination in May 2007 reveals that impulse control was "functional" and his judgment was good.  

The Veteran's wife submitted a written account in October 2007, stating that the Veteran has had periods of anger, short-temper, and moodiness throughout their marriage.  She described him as increasingly experiencing mood swings, being verbally abusive and misunderstanding what is being said to him.  

The report of VA examination in March 2009 reveals the Veteran's account that he is "holy hell" to live with and is irritable with his wife.  The examiner noted problems with anger control but no inappropriate behavior and no homicidal ideation.  The report of VA examination in February 2015 reveals the Veteran's account that he admitted that he gets rude and impatient with his wife.  

Pertinent to impulse control, VA outpatient treatment records have found his judgment to be good.  See December 20, 2006, Psychiatric Consultation (VBMS record 03/20/2007); reports dated March 29, 2010, April 8, 2010, and April 27, 2010 (VBMS record 04/30/2010); May 11, 2010, June 2, 2010, July 26, 2010, October 19, 2010, June 20, 2012, October 11, 2012, October 18, 2012, October 25, 2012, November 8, 2012, November 19, 2012, November 29, 2012, October 8, 2014, November 28, 2014, December 10, 2014, December 19, 2014, and December 30, 2014 (VBMS record 02/11/2015); December 27, 2012, January 17, 2013, February 7, 2013, February 11, 2013, March 5, 2013, March 12, 2013, March 19, 2013, March 26, 2013, April 3, 2013, April 9, 2013, April 16, 2013, April 30, 2013, May 8, 2013, May 14, 2013, and May 21, 2013 (VBMS record 09/06/2014); October 8, 2014, and October 31, 2014 (VBMS record 04/23/2015).

While the evidence certainly establishes that the Veteran has periods of irritability and has trouble controlling his anger, and while such symptomatology is of the "type" contemplated for the 70 percent rating, the evidence does not suggest symptoms of the "degree" contemplated as impaired impulse control.  The criteria for a 50 percent rating contemplate disturbances of mood and difficulty in maintaining effective relationships.  The Board finds that the symptomatology demonstrated in this case more closely approximates the 50 percent criteria than the 70 percent criteria.

The Board finds that the evidence does not substantiate symptomatology of the type and degree contemplated as "spatial disorientation."  The report of VA examination in March 2009 reveals that the Veteran was fully oriented. 

VA Mental Health outpatient treatment records have consistently described the Veteran as fully oriented.  See December 20, 2006, Psychiatric Consultation (VBMS record 03/20/2007); reports dated March 29, 2010, April 8, 2010, and April 27, 2010 (VBMS record 04/30/2010); October 8, 2014, and October 31, 2014 (VBMS record 04/23/2015); January 5, 2015, January 12, 2015, January 22, 2015, January 29, 2015, February 5, 2015, February 12, 2015, February 20, 2015, February 26, 2015, March 5, 2015, March 19, 2015, April 2, 2015, and April 9, 2015 (VBMS records 02/11/2015, 04/23/2015).

Also significant to disorientation are findings regarding hallucinations and delusions.  The report of VA examinations in May 2007 and March 2009 reveal that the Veteran denied hallucinations or delusion.  

VA Mental Health outpatient records have also been negative as to hallucinations and/or delusions.  See December 20, 2006, Psychiatric Consultation (VBMS record 03/20/2007).

The Board finds that the evidence does not substantiate symptomatology of the type and degree contemplated as "neglect of personal appearance and hygiene."  The report of VA examination in May 2007 reveals that the Veteran was wearing clean clothing.  The report of VA examination in March 2009 reveals no problems with grooming or hygiene.  

VA Mental Health outpatient treatment reports have also described the Veteran as adequately dressed and groomed.  See reports dated January 18, 2007, February 8, 2007, March 8, 2007, April 5, 2007, May 3, 2007, July 10, 2007, August 2, 2007, August 29, 2007, September 4, 2007, September 12, 2007, September 18, 2007, September 25, 2007, October 2, 2007, October 16, 2007, February 5, 2008, February 12, 2008, February 19, 2008, February 26, 2008, March 11, 2008, April 8, 2008, April 22, 2008, April 29, 2008, May 6, 2008, May 20, 2008, May 27, 2008, June 17, 2008, and June 23, 2008 (VBMS record 08/21/2008); March 29, 2010, April 8, 2010, and April 27, 2010 (VBMS record 04/30/2010); May 11, 2010, June 2, 2010, July 26, 2010, October 19, 2010, June 20, 2012, October 11, 2012, October 18, 2012, October 25, 2012, November 8, 2012, November 19, 2012, November 29, 2012, October 8, 2014, November 28, 2014, December 10, 2014, December 19, 2014, and December 30, 2014 (VBMS record 02/11/2015); December 27, 2012, January 17, 2013, February 7, 2013, February 11, 2013, March 5, 2013, March 12, 2013, March 19, 2013, March 26, 2013, April 3, 2013, April 9, 2013, April 16, 2013, April 30, 2013, May 8, 2013, May 14, 2013, and May 21, 2013 (VBMS record 09/06/2014); October 8, 2014, and October 31, 2014 (VBMS record 04/23/2015); January 15, 2015, January 12, 2015, January 22, 2015, January 29, 2015, February 5, 2012, February 12, 2015, February 20, 2015, February 26, 2015, March 5, 2015, March 19, 2015, April 2, 2015, and April 9, 2015 (VBMS records 02/11/2015, 04/23/2015).  

The Board finds that the evidence does not substantiate symptomatology of the type and degree contemplated as "difficulty in adapting to stressful circumstances (including work or a work-like setting)."  A December 20, 2006, Psychiatric Consultation reveals the Veteran's account that he had been studying for the deaconate in his church (VBMS record 03/20/2007).  The report of VA examination in May 2007 reveals the Veteran has earned a Master's Degree in psychology and was working as a teacher of English and algebra in a camp for boys and was planning to retire in June 2007.  The report of VA examination in March 2009 reveals that, since his retirement, he had become a lay chaplain with the Catholic Church and was working with bereaved families.  He reportedly felt he was good at this, but that he may need to give it up because it just drives him "insane." 

The report of VA examination in February 2015 reveals that the Veteran retired in 2007 from his teaching position.  He reported that he completed a five-year training program as a deacon, including written and oral exams.  He was serving as a deacon at a church and his main ministry was visiting the sick and elderly and those hospitalized.  He was also serving as a volunteer chaplain at a VA home.  He stated that he currently spends at least 40 hours a week working unpaid.  He stated that he would like to work at the local hospital, but said he had trouble handling "the code blues" when he tried to do this before.  

Pertinent to the matter of occupational impairment is the Veteran's performance in testing of memory, concentration, and thinking.  The report of VA examination in May 2007 reveals that cognitive functioning appeared good, remote and recent memories were functional, attention span was adequate, except when he becomes tired, thought processes were not bizarre or odd, and his associations were appropriate.  The report of VA examination in March 2009 reveals no impairment of thought process.

VA Mental Health outpatient treatment reports have also found no deficits in thought processes or content and have described the Veteran's thought processes as logical or within normal limits.  See December 20, 2006, Psychiatric Consultation (VBMS record 03/20/2007); reports dated January 18, 2007, February 8, 2007, March 8, 2007, April 5, 2007, May 3, 2007, July 10, 2007, August 2, 2007, August 29, 2007, September 4, 2007, September 12, 2007, September 18, 2007, September 25, 2007, October 2, 2007, October 16, 2007, February 5, 2008, February 12, 2008, February 19, 2008, February 26, 2008, March 11, 2008, April 8, 2008, April 22, 2008, April 29, 2008, May 6, 2008, May 20, 2008, May 27, 2008, June 17, 2008, and June 23, 2008 (VBMS record 08/21/2008); May 11, 2010, June 2, 2010, July 26, 2010, October 19, 2010, June 20, 2012, October 11, 2012, October 18, 2012, October 25, 2012, November 8, 2012, November 19, 2012, November 29, 2012, October 8, 2014, November 28, 2014, December 10, 2014, December 19, 2014, and December 30, 2014 (VBMS record 02/11/2015); December 27, 2012, January 17, 2013, February 7, 2013, February 11, 2013, March 5, 2013, March 12, 2013, March 19, 2013, March 26, 2013, April 3, 2013, April 9, 2013, April 16, 2013, April 30, 2013, May 8, 2013, May 14, 2013, and May 21, 2013 (VBMS record 09/06/2014); treatment notes on October 8, 2014, and October 31, 2014 (VBMS record 04/23/2015).

In addition, findings have been normal or negative with respect to cognitive deficits.  See reports dated March 29, 2010, April 8, 2010, and April 27, 2010; (VBMS record 04/30/2010); May 11, 2010, June 2, 2010, July 26, 2010, October 19, 2010, June 20, 2012, October 11, 2012, October 18, 2012, October 25, 2012, November 8, 2012, November 19, 2012, November 29, 2012, October 8, 2014, November 28, 2014, December 10, 2014, December 19, 2014, and December 30, 2014 (VBMS record 02/11/2015); October 8, 2014, and October 31, 2014 (VBMS record 04/23/2015).

While the Veteran has occasionally complained of difficulty concentrating (see Mental Health Medication Management Note dated March 29, 2010 (VBMS record 03/20/2007)), the Veteran's memory and concentration have been consistently described as good or without impairment.  See December 20, 2006, Psychiatric Consultation (VBMS record 03/20/2007); reports dated March 29, 2010, April 8, 2010, and April 27, 2010 (VBMS record 04/30/2010); May 11, 2010, June 2, 2010, July 26, 2010, October 19, 2010, June 20, 2012, October 11, 2012, October 18, 2012, October 25, 2012, November 8, 2012, November 19, 2012, November 29, 2012, October 8, 2014, November 28, 2014, December 10, 2014, December 19, 2014, and December 30, 2014 (VBMS record 02/11/2015); October 8, 2014, and October 31, 2014 (VBMS record 04/23/2015).

While the Veteran contends that his memory and concentration are affected by his PTSD symptomatology, the Board emphasizes that the criteria for the 50 percent rating currently assigned contemplate symptomatology of the type and degree characterized as impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  His assertion does not suggest entitlement to any higher rating.  

The Board finds that the evidence does not substantiate symptomatology of the type and degree contemplated as "inability to establish and maintain effective relationships."  

A December 20, 2006, Psychiatric Consultation reveals the Veteran's account that he had been withdrawing from his family and at work (VBMS record 03/20/2007).  

The report of VA examination in May 2007 reveals the Veteran's description of himself as a loner.  However, he noted that he spends time with his family when he can, and he also described himself as a family man.  He noted that he had been married for 38 years.  The Veteran stated that he did not have any friends.  However, he noted that he came to the examination in part because of the support of a friend.

The Veteran's wife submitted a written account in October 2007, stating that the Veteran has had periods of anger, short-temper, and moodiness throughout their marriage.  She described him as increasingly experiencing mood swings, being verbally abusive and misunderstanding what is being said to him.  

The report of VA examination in March 2009 reveals that the Veteran had been married almost 40 years, he reported one close friend and that he was isolative and not feeling like relating to others.  

The report of VA examination in February 2015 reveals that the Veteran has friends and people in his life but no close friends.  He attends church with his wife and sees her friends some.  The Veteran said he is close to his children.  He said his wife is supportive and understanding of his moods.  He admitted that he gets rude and impatient with her.  He reported that, in his service as a church deacon, he spends time visiting and comforting people, and that he relates to these people well.  He also reported that he is in touch with army friends and they get together once a year.  

While the Veteran's social functioning is certainly impaired, he clearly retains substantial abilities in this area.  The Board emphasizes a significant distinction between "difficulty" as listed under the 50 percent criteria and "inability" as listed under the 70 percent criteria.  Simply demonstrating "difficulty" in establishing and maintaining effective relationships does not suggest symptomatology of the "degree" contemplated for a 70 percent rating.  Here, the evidence is not like or similar to the inability to establish and maintain effective relationships.  

In sum, the evidence does not substantiate occupational and social impairment with deficiencies in most areas.  While the Veteran certainly has impairment of mood, such as periods of depression and irritability, and while these periods would be expected to impact all areas of functioning, the Veteran retains substantial functioning in areas such as family relations, judgment, and thinking.  Moreover, the Veteran's completion of a five-year training program as a deacon, including written and oral exams, and his maintenance of a 40-hour per week schedule in this role, demonstrate substantial functioning in the areas of school and work. 

The Board has considered the Veteran's reports of sleep disturbances.  A December 20, 2006, Psychiatric Consultation reveals the Veteran's complaint of problems sleeping since Vietnam (VBMS record 03/20/2007).  The report of VA examination in March 2009 reveals daily insomnia and combat nightmares several times weekly.  The Veteran reported that he went to a unit reunion in September 2008 and, since then, was having more intrusive memories and nightmares about Vietnam.  The report of VA examination in February 2015 reveals no real improvement in his insomnia.  He stated that he tends to cycle and gets depressed along with the sleep issues.  While the Veteran has had sleep impairment throughout the period on appeal, these symptoms are of the type and degree contemplated by the criteria for a 30 percent rating and do not suggest entitlement to any higher rating.  

The Board acknowledges what has been reported as suicidal ideation.  The report of VA examination in May 2007 reveals some suicidal thoughts in the past but no plans.  The report of VA examination in March 2009 reveals passive suicidal ideation with no plan or intent.  The report of VA examination in February 2015 reveals current suicidal ideation.

VA Mental Health outpatient notes also reveal occasional suicidal ideation.  A December 20, 2006, Psychiatric Consultation reveals that the Veteran denied suicidal ideation but has thoughts of wishing he were not here.  He denied plan or intent (VBMS record 03/20/2007).  

A Mental Health Medication Management Note dated March 29, 2010 reveals the Veteran's complaint that he feels hopeless and worthless.  Notes dated March 29, 2010, and April 8, 2010, reveal the Veteran denied current suicidal ideation.  On April 27, 2010, he reported current suicidal ideation without plan or intent (VBMS record 04/30/2010).  

Notes dated May 11, 2010, June 2, 2010, July 26, 2010, October 19, 2010, June 20, 2012, October 11, 2012, October 18, 2012, October 25, 2012, November 8, 2012, November 19, 2012, November 29, 2012, October 8, 2014, November 28, 2014, December 10, 2014, December 19, 2014, and December 30, 2014, reveal that the Veteran had occasional suicidal ideation, but had no intent (VBMS record 02/11/2015).  

Notes dated December 27, 2012, January 17, 2013, February 7, 2013, February 11, 2013, March 5, 2013, March 12, 2013, March 19, 2013, March 26, 2013, April 3, 2013, April 9, 2013, April 16, 2013, April 30, 2013, May 8, 2013, May 14, 2013, and May 21, 2013, reveal that the Veteran generally denied any suicidal, homicidal, or assaultive ideation, intent, or plan.  On March 12, 2013, and February 7, 2013, he reported suicidal ideation, but no intent (VBMS record 09/06/2014).  

Treatment notes on October 8, 2014, and October 31, 2014, reveal that the Veteran experiences occasional suicidal ideation, but has not had any intent to commit suicide (VBMS record 04/23/2015).  

Notes dated January 5, 2015, January 12, 2015, January 22, 2015, January 29, 2015, February 5, 2015, February 12, 2015, February 20, 2015, February 26, 2015, March 5, 2015, March 19, 2015, April 2, 2015, and April 9, 2015, reveal that the Veteran had occasional suicidal ideas but no plan, and that he had no homicidal ideas or plan (VBMS records 02/11/2015, 04/23/2015).

While suicidal ideation is an example listed under the criteria for a 70 percent rating of the type and degree of symptoms that might contribute to occupational and social impairment with deficiencies in most areas, the presence of suicidal ideation is not itself probative of entitlement to a 70 percent rating unless the actual criteria for a 70 percent rating are met, i.e., occupational and social impairment with deficiencies in most areas.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992.  As discussed above, in this case, the criteria for a 70 percent rating are not met despite the presence of suicidal ideation.  While the Board acknowledges that the Veteran has a history of suicidal thoughts, the evidence does not establish that such symptoms have resulted in or substantially contributed to cause occupational and social impairment with deficiencies in most areas.  

The Board also notes that the February 2015 VA examiner was asked to select the most appropriate level of impairment, and did not select the criteria for the 70 percent rating.  In fact, the criteria for a 30 percent rating were deemed most appropriate.  This is probative evidence against entitlement to a 70 percent rating.  The report of VA examination in May 2007 reveals a description of overall "mild" impairment and notation that the Veteran has managed to cope with the symptoms for the most part.  While the Veteran is trained as a psychologist, the Board has accepted his description of his symptoms as reported to treatment providers and VA adjudicators as competent evidence.  Those descriptions do not substantiate a 70 percent rating.  

Regarding the criteria for a 100 percent rating, the Board finds that the Veteran has not demonstrated total occupational and social impairment.  The Veteran has not asserted impairment to this degree and the clinical evidence does not demonstrate such impairment.  No clinician has opined that the Veteran has total occupational and social impairment due to PTSD, and the February 2015 VA examiner specifically found that he did not.  

The evidence does not substantiate symptoms of the type and degree contemplated as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  

Moreover, as none of the criteria for the 100 percent rating are met, the Board finds that the evidence does not more nearly approximate the criteria for a rating at the 70 percent level as provided under 38 C.F.R. § 4.7, even in consideration of the Veteran's occasional suicidal ideation.  

While the evidence demonstrates that the Veteran's psychiatric symptomatology causes some impairment in both occupational and social functioning, all compensable rating levels contemplate some degree of occupational and social impairment.  At no time pertinent to this appeal has there been total impairment in occupational and social functioning as contemplated by the symptoms exemplified in the rating criteria.  The gross impairment of behavior resulting in severe disorientation of the individual, as contemplated by the 100 percent rating criteria, is not evident in this case.  

The Board also finds that the GAF scores in this case do not suggest a higher rating.  The report of VA examination in May 2007 reveals a GAF score of 65.  Consistent with this score are scores in the range from 61-70 assigned in Mental Health Notes on June 16, 2010, June 20, 2010, August 3, 2010, and October 19, 2010 (VBMS record 02/11/2015 ); notes on September 19, 2011, May 25, 2012, June 20, 2012, October 9, 2012 (VBMS record 09/06/2014); notes on October 15, 2012, and January 17, 2013 (VBMS record 02/11/2015 ); a March 11, 2013 note (VBMS record 09/06/2014); and a Mental Health Interdisciplinary Note on October 31, 2014 (VBMS record 04/23/2015).  

A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

On January 5, 2015, a GAF score of 60 was reported (VBMS record 02/11/2015 ).  An identical score was assigned in a December 20, 2006, Psychiatric Consultation (VBMS record 03/20/2007).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  

The lowest GAF score appears to have been assigned by the March 2009 VA examiner, with a score of 45.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

When balanced against the large number of GAF scores in the 61-70 range, the Board finds that the score of 41 does not accurately reflect the overall disability picture throughout the period on appeal.  Moreover, in light of the many contemporaneous GAF scores of 65 assigned in treatment notes in 2010 and later, the Board finds that a staged rating is not warranted for this period.

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Rating for PTSD

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, chronic sleep impairment, and intermittent suicidal ideation, are specifically included in the rating schedule, and the assigned 50 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board acknowledges that the Veteran's service-connected eye disability may contribute to his PTSD symptoms, as he has reported embarrassment and depression at not being able to keep eye contact with people; however such symptomatology is reasonably contemplated by the rating criteria, such as the criteria for mood, and for occupational and social impairment generally.  

TDIU Rating

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

Substantially gainful employment is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Service connection is currently in effect for PTSD, rated at 50 percent since March 5, 2007, a blind right eye, rated at 30 percent since October 1, 1968, and 40 percent since January 24, 1978, and a scar of the right lower eyelid, rated at 0 percent since June 1, 1970.  The combined rating during the entire period on appeal is 70 percent.  Thus, the schedular criteria for a TDIU are met.  

In October 2007, the Veteran submitted a December 16, 2003, letter from the Shasta County Office of Education notifying him of "unprofessional and unsatisfactory" conduct.  The purpose of this notice was described as "to enable you to correct and remedy the unprofessional conduct and unsatisfactory performance and thus prevent your dismissal from your employment with the Shasta County Superintendent of Schools."  

In a statement received in July 2008, the Veteran asserted that his lack of sleep has caused him to retire from teaching because he just did not have the energy or the stamina anymore.  He asserted that he would still be teaching today if it were not for this situation, which is all due to flashbacks.  

The report of VA examination in February 2015 reveals that, although the Veteran retired in 2007 from a teaching position and has not sought another teaching position, he completed a five-year training program to become a church deacon and works as much as 40 hours a week, unpaid, doing ministerial work such as visiting the sick, preaching at the church, and attending meetings.  In the opinion of the examiner, the Veteran is capable of working with support and some accommodations due to his problems with sleeping.  The examiner found that the work he is doing currently for his church is equivalent to full-time work, and that the service-connected PTSD does not prevent him from working.

The Veteran was also provided a VA optometry examination in April 2015.  The examiner diagnosed right eye blindness and a left eye cataract, but found there was no decrease in visual acuity or other visual impairment of the nonservice-connected left eye.  The examiner found no impact of the Veteran's eye conditions on the Veteran's ability to work.  The examiner opined that, based on the Veteran's good vision in the left eye, he should be able to maintain gainful employment.  He cannot perform jobs or tasks that require exquisite depth perception, but he should be able to perform all other tasks as still has 20/20 vision in the left eye.  

After a review of all of the evidence, the Board finds that while the Veteran's service-connected disabilities clearly result in impairment in his ability to secure or follow a substantially gainful occupation, this fact is inherent in any disability assigned a compensable rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Here, the Veteran retains a substantial degree of function with respect to employability in the areas in which he has training, education, and work experience.  

The Board acknowledges the letter of reprimand in December 2003, and that this demonstrates that he had difficulty comporting his behavior to established standards.  However, there is no indication that he lost his job due to this incident or that he was unable to correct and remedy the unprofessional conduct and unsatisfactory performance which prompted that letter.  

The Board also acknowledges the qualified language used by the February 2015 examiner that the Veteran could work "with support and some accommodations due to his problems with sleeping."  The Board finds that this does not suggest that he would need to be employed in a protected environment such as a family business or sheltered workshop, as discussed under 38 C.F.R. § 4.16(a).  The Board also notes that reasonable accommodations must be made for any employee under the Americans with Disabilities Act.

In light of the opinions of the medical examiners who have evaluated the service-connected disabilities, in light of the Veteran's recently demonstrated ability to pursue and complete a five-year course of education, and in light of the fact that the Veteran is currently performing duties on a full time schedule of the type for which his education, training, and job history have prepared him, the Board finds that the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.  Accordingly, the Board concludes that the criteria for TDIU are not met.  

Duties to Notify and Assist

The rating claim for PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as the disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The issue of TDIU entitlement is an inherent component of the rating claim for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  Regarding private records, the Veteran identified treatment records from R.M. Carn, MD, J. Saleh, MD, and R.N. Cross, MD.  The RO obtained the records from Dr. Carn and Dr. Saleh, and received notice in September 2014 that records from Dr. Cross had been destroyed.  

The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by (1) obtaining all outstanding VA treatment records, notably those dating after April 30, 2010; (2) scheduling a VA examination to determine the current severity of the psychiatric disability and to evaluate the status of the service-connected disabilities; and (3) readjudicating the issues on appeal.  

Regarding the VA examination, the examiner addressed all symptoms and functional impairment associated with the psychiatric disability, provided an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, and provided a detailed rationale for the opinion provided.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

A disability rating in for PTSD in excess of 50 percent is denied.

TDIU is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


